DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 10 is objected to because of the following informalities:  “inlcudes” appears to be a misspelling of “includes” in line 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 3,086,369).
Regarding claim 1, Brown discloses a method of laying empty pipes on the seabed (e.g. claim 10), the method comprising: arranging a plurality of empty pipes in a bundle (e.g. 1-3, Fig. 2, col. 2, lines 51-54 and/or col. 3, lines 54-57), wherein the plurality of empty pipes includes at least three pipes (e.g. 1-3, Fig. 2); arranging at least one bundle-strengthening element in a cavity defined by the empty pipes of the bundle (e.g. 4 including 12, Fig. 2, col. 1, lines 58-61); binding the bundle (e.g. 5, Fig. 2, col. 1, lines 58-61); and lowering the bundle to a seabed (e.g. col. 2, line 60 – col. 3, line 3), wherein the weight of 
Regarding claim 2, Brown further discloses that the radius of the bundle-strengthening element is chosen such that the bundle-strengthening element touches all empty pipes of the bundle (e.g. Fig. 2).
Regarding claim 4, Brown further discloses that the step of binding the bundle comprises wrapping tape around the bundle (e.g. 5, Fig. 2, col. 1, lines 58-61, wherein Examiner notes that Merriam Webster Dictionary defines a tape as “a narrow flexible strip or band”).
Regarding claim 5, Brown further discloses that the empty pipes have the same diameter (e.g. Fig. 2, col. 2, lines 37-39).
Regarding claim 6, Brown further discloses that an empty pipe of the plurality of empty pipes is an unarmoured pipe (e.g. Fig. 2, col. 2, lines 27-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 3,086,369) as applied to claim 1 above, and further in view of Adelaar (WO 2012/008833).
Regarding claim 7, Brown discloses the invention substantially as applied above but does not disclose that the step of lowering the bundle to the seabed is followed by a horizontal directional drilling procedure to bury the bundle into the seabed.  Adelaar teaches a method of laying pipes on the seabed (e.g. abstract), the method comprising: lowering a pipe to a seabed (e.g. 131, Fig. 1H, page 10, lines 20-21); wherein the step of lowering the pipe to the seabed is followed by a horizontal directional drilling 
Regarding claim 8, Brown discloses the invention substantially as applied above but does not disclose that the step of lowering the bundle to the seabed is followed by a step of installing a transmission cable arrangement into a pipe of the plurality of empty pipes.  Adelaar teaches a method of laying pipes on the seabed (e.g. abstract), the method comprising: lowering a pipe to a seabed (e.g. 131, Fig. 1H, page 10, lines 20-21); wherein the step of lowering the pipe to the seabed is followed by a step of installing a transmission cable arrangement into a pipe (e.g. 133, Fig. 1J, page 3, line 35 – page 4, line 2).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to install a transmission cable arrangement as taught by Adelaar into a pipe of Brown because such is a known method step in the art that would provide the expected benefit of enabling installation of transmission cables between offshore elements while protecting the cables (e.g. Adelaar, page 3, lines 25-30).
  Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 3,086,369) as applied to claim 1 above, and further in view of Vidal et al (US 2003/0026662).
Regarding claim 8, Brown discloses the invention substantially as applied above but does not disclose that the step of lowering the bundle to the seabed is followed by a step of installing a transmission cable arrangement into a pipe of the plurality of empty pipes.  Vidal teaches a method of 
Regarding claim 9, Brown discloses the invention substantially as applied above but does not disclose that the step of lowering the bundle to the seabed is followed by a step of pumping water into the plurality of empty pipes.  Vidal teaches a method of laying empty pipes on the seabed (e.g. abstract), the method comprising: arranging a plurality of empty pipes in a bundle (e.g. pipes 300 form bundle 302, Fig. 7, paragraph 0148); and lowering the bundle to a seabed (e.g. Fig. 7, paragraph 0149); wherein the step of lowering the bundle to the seabed is followed by a step of pumping water into the plurality of empty pipes (e.g. paragraph 0191).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to pump water (and a cable) as taught by Vidal into the pipes of Brown because such is a known method step in the art that would provide the expected benefit of enabling installation of transmission cables across water with quick and efficient laying and replacement, low cost upgrades and maintenance, and more reliable cables (e.g. Vidal, paragraph 0549).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 5,054,881) in view of Brown (US 3,086,369)
Regarding claim 10, Fisher discloses a bundling system (e.g. Fig. 1), the bundling system comprising: a drum carrying a coiled empty pipe (e.g. 20, col. 3, lines 13-15); at least one further drum (e.g. 24 and 26) carrying a coiled bundle-strengthening element (e.g. 28 and 30, col. 3, lines 17-19); and a bundling unit adapted to arrange the coiled empty pipe and the coiled bundle-strengthening element in a bundle (e.g. 36, Fig. 1, col. 3, lines 22-25), wherein the weight of the at least one coiled bundle-strengthening element is chosen to counteract the buoyancy of the coiled empty pipe and ensure that the bundle remains submerged (e.g. col. 3, lines 49-59).  Fisher does not disclose that the empty pipe includes at least three pipes or that the bundle-strengthening element is arranged in a cavity in the interior of the bundle of empty pipes.  Brown teaches a bundling system, the bundling system comprising: a plurality of empty pipes (e.g. 1-3, Fig. 2, col. 2, lines 51-54 and/or col. 3, lines 54-57); at least one bundle-strengthening element (e.g. 4 including 12, Fig. 2, col. 1, lines 58-61); wherein the empty pipes are arranged in a bundle and the bundle-strengthening element is arranged in a cavity in the interior of the bundle (e.g. Fig. 2, col. 1, lines 58-61), wherein the plurality of the empty pipes includes at least three pipes (e.g. 1-3, Fig. 2), and wherein the weight of the at least one bundle-strengthening element is chosen to counteract the buoyancy of the empty pipes and ensure that the bundle remains submerged (e.g. col. 3, lines 3-7).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use three empty pipes with a bundle-strengthening element arranged in a cavity of the pipes as taught by Brown in lieu of the single empty pipe of Fisher because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and the additional empty pipes would provide the expected benefit of added space for additional and future communication and/or transfer through the system.
Regarding claim 11, the combination of Fisher and Brown further discloses a binding unit adapted to bind the bundle (e.g. Fisher, 36, Fig. 1, col. 2, lines 33-36, wherein 36 includes both a bundling unit to bring the lines together and a binding unit to mechanically band the lines together).
Regarding claim 12, the combination of Fisher and Brown further discloses a feeding unit adapted to feed the bundle onto or into the seabed (e.g. Fisher, 36, Fig. 1, wherein 36 includes both a bundling unit to bring the lines together and a feeding unit to feed the bundle overboard).
Regarding claim 13, the combination of Fisher and Brown does not disclose that the bundle- strengthening element comprises a communications cable or an empty tube configured to accommodate a communications cable.  Brown further teaches that the bundle-strengthening element comprises an empty tube configured to accommodate a communications cable (e.g. 12, Fig. 1).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use an empty tube configured to accommodate a communications cable as taught by Brown for the bundle-strengthening element of Fisher because such is a known bundle-strengthening element in the art that would provide the expected benefit of allowing the bundle-strengthening element to be filled with different amounts of various substances, thus allowing the ballast to be adjusted and customized to the system.
Regarding claim 14, the combination of Fisher and Brown further discloses that the bundle- strengthening element comprises a wire rope (e.g. Fisher, col. 6, lines 8-10).
Regarding claim 15, the combination of Fisher and Brown further discloses that the bundling system is installed on a marine vessel (e.g. Fisher, 10, Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678